Citation Nr: 9905941	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-24 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD) with major depression (previously classified 
as chronic anxiety and depressive reaction), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.

By rating decision in January 1997, the classification of the 
veteran's service connected psychiatric disability was 
revised to reflect recognition of PTSD as a service connected 
disability.  Thus the previously service connected chronic 
anxiety and depressive reaction was reclassified as post 
traumatic stress disorder with major depression.  This appeal 
arises from the March 1997 rating decision from the Newark, 
New Jersey Regional Office (RO) that continued the evaluation 
of 30 percent disabling for the veteran's service connected 
psychiatric disability.  A Notice of Disagreement was filed 
in April 1997 with a request for a personal hearing.  A 
Statement of the Case was issued in June 1997.  A substantive 
appeal was filed in July 1997 with a request for a hearing at 
the RO before a Member of the Board.  In July 1997, a hearing 
at the RO before a local hearing officer was held.

On October 20, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that the appellant filed a request to reopen 
his claim for service connection for headaches in December 
1994 and no development has been done.  This issue is 
referred to the RO for appropriate action.  It is not 
inextricably intertwined with the issue on appeal.



FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 30 percent 
for service connected psychiatric disability is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (As in effect prior to November 
7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he 
received treatment in service for depression and suicide 
attempts.

In August 1981 the veteran filed a claim for service 
connection for disabilities to include nerves.

By rating action of December 1981, service connection was 
granted for chronic anxiety and depressive reaction, and a 10 
percent rating was assigned.

In December 1994, the veteran filed a claim for an increased 
rating for his service connection nervous disability.

On a VA examination in April 1995, the veteran reported being 
a self employed contractor installing and repairing telephone 
equipment.  He stated he avoided social contacts and 
described irritability, tension, episodes of anxiety and 
chronic depression.  He had sleep disturbances and 
nightmares.  He described experiences in Vietnam that were 
stressful.  He had a poor work record.  On examination, no 
unusual mannerisms or behavior were noted.  He was 
significantly tense and apprehensive, and was at times 
agitated and tearful.  Affect was constricted and mood was 
depressed, irritable and at times suspicious.  There was no 
disturbance of mental stream, thought or perception.  Memory 
was intact.  Concentration was impaired.  Insight was poor 
and judgment was compromised under stress.  The veteran had 
agitation with minor provocation.  The diagnoses included 
PTSD.  

By rating action of June 1995, an increased rating for a 
nervous disability was granted with a 30 percent evaluation 
assigned.

A November 1995 VA psychiatric evaluation indicates that the 
veteran described stressful experiences from his service in 
Vietnam.  His chief complaint was that it was hard to do 
anything anymore.  He had difficulty concentrating.  He had 
episodes of altered states of consciousness, intrusive 
thoughts, nightmares and flashbacks.  His marriage had ups 
and downs.  He had 26 different jobs in 25 years.  The 
veteran denied suicidal ideation.  He stated he cried a lot 
when he was alone.  The diagnosis was PTSD.

A January 1996 outpatient record indicates that the veteran 
was in a PTSD group.  He isolated himself.  He had problems 
with authority and had 22 jobs in as many years.  He had 
nightmares and hypervigilance.  His attention would drift and 
his concentration was weak.  He had depression and frequent 
suicidal ideation.

By rating action of July 1996, service connection for PTSD 
was denied.

By rating action of January 1997, service connection for PTSD 
was granted and the 30 percent evaluation in effect 
previously for service connected psychiatric disability was 
continued.

Associated with the claims file was an undated letter from a 
VA psychologist written in response to a recommendation by a 
psychologist that the veteran not be hired as a correction 
officer.  The VA psychologist recommended that the veteran be 
given the opportunity to prove himself as a corrections 
officer.

On a VA examination in February 1997, the veteran described 
his experiences in Vietnam, including combat experience, the 
deaths of friends and participation in executing a prisoner.  
Since his military service, the veteran had a poor work 
history characterized by many jobs and frequent temper 
outbursts.  His current PTSD symptoms were triggered in 1994.  
He was presently having flashbacks once a month since he had 
been on medication.  He had nightmares three to four times a 
week.  He had persistent anxiety, depression, nightmares, 
flashbacks, intrusive thoughts, interrupted sleep and 
hypervigilance.  The veteran's mood was depressed and his 
affect was anxious.  He denied delusions.  He denied suicidal 
ideation, although he had a history of suicidal ideation that 
occurred approximately two or three times a month.  He denied 
homicidal ideation.  The veteran's immediate memory was 3/3 
objects.  His repeat memory was 2/3.  The veteran's 
concentration was moderately impaired due to his 
preoccupations.  His judgment was somewhat compromised by 
stress.  At times he lost control of his anger, but mostly 
verbally.  It was noted that since 1994, the veteran had a 
radical increase in re-experiencing symptoms and suffered 
from symptoms of secondary depression.  He lived an isolated 
life and watched television.  Once in a while he would go 
shopping with his wife or go to a veteran's meeting.  He had 
friends that he visited a couple of times a month but mostly 
he would just sit around.  The diagnoses included PTSD.  The 
global assessment of functioning was 45.  

By rating action of March 1997, evaluation of PTSD, currently 
at 30 percent disabling, was continued.  The current appeal 
to the Board arises from this decision.

Records from the Merit System Review Board of the State of 
New Jersey, received in July 1997, show that in June 1997 the 
veteran was removed from the eligibility list for the 
position of Correction Officer by reason of mental incapacity 
to perform effectively the duties of that position.  Included 
in the records was a psychological evaluation dated in 
September 1996 by Robert Kanen, Psy.D.  The veteran gave a 
history of repairing and installing telephones since 1988.  
The psychologist indicated that testing of the veteran 
revealed that he might lack energy to cope with every day 
activities and he might be withdrawn and immobilized at 
times.  These symptoms were often associated with depression.  
Problems with authority figures were also likely.  

Also included in the records was a July 1997 psychological 
evaluation from Walter G. Florek, Ph.D., wherein it was 
indicated that the veteran reported that he experienced 
emotional and psychological difficulties and behavioral 
problems following his discharge from active duty.  He had 
approximately 24 different jobs from 1980 to 1994.  His 
socialization level was minimal and his marriage was distant 
and somewhat cold.  Testing of the veteran showed that he 
experienced a moderately severe mental disorder.  The 
diagnoses included PTSD.  The global assessment of 
functioning was 60.  

VA outpatient records from September 1994 to September 1997 
show the veteran had treatment for PTSD.  He was on 
medication for his PTSD symptoms.

In a July 1997 statement, the veteran reported that since 
1990, he worked as a subcontractor to ITS Communications.

At the July 1997 hearing at the RO before a local hearing 
officer, the veteran testified as to his experiences while in 
the military.  He testified that he had a lot of jobs and was 
unable to take the pressures put on him.  He felt his 
symptoms have gotten worse.  He would experience flashbacks 
of Vietnam.  He was up and down emotionally.  He was quick to 
anger.  He was socially isolated.  He did not cultivate 
personal relationships.

On an October 1998 psychological evaluation from Dr. Florek, 
received in October 1998, the history was a reiteration of 
Dr. Florek's July 1997 psychological evaluation.  Testing of 
the veteran showed that he was experiencing a severe 
psychiatric disorder.  The veteran was cooperative, and his 
thoughts were logical, coherent, relevant and goal oriented.  
He spoke in a clear and distinct manner and there was no 
slurring of speech.  There was no indication of 
hallucinations, delusions, or thought disorders.  His long 
term memory was adequate, while his short term memory, 
concentration and attention skills were poor.  His affect was 
constricted and his mood was tense and depressed.  His 
impulse control and judgment were poor to fair.  He denied 
homicidal thoughts, feelings or intentions.  He reported 
somewhat frequent suicidal thoughts and feelings.  It was 
noted that the veteran's psychological and psychiatric 
symptoms had disrupted his family, interpersonal pursuits and 
vocational aspirations.  The diagnoses included PTSD.  The 
global assessment of functioning was 55.  

At the hearing at the RO before a Member of the Board, the 
veteran testified that the last time he worked was in 1994.  
He had 22 to 25 jobs since he was discharged from the 
service.  He had been fired from half of the jobs.  He had 
few friends and had a distant relationship with his children.  
He had a strained relationship with his wife.  He had 
nightmares two to three times a night that would wake him up.  
He did not socialize and would isolate himself.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  While the record shows that the veteran did not have 
notice of the old criteria for evaluating dysthymic disorders 
with PTSD, he will not be prejudiced by this omission in view 
of the decision in this case.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the United 
States Court of Veteran's Appeals (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. § 
4.129 (as in effect prior to November 7, 1996).  The severity 
of disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on November 7, 
1996).

The veteran is currently assigned a 30 percent disability 
rating for his service connected psychiatric disability.  
Prior to November 1996, a 30 percent rating was assignable 
for either for PTSD when there was a definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and that psychoneurotic symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was assignable 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assignable when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; when there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § Part 4 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).  If any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent rating were met, a 100 
percent rating was assignable.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1998).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c) (West Supp. 1998).

Effective November 7, 1996, a 30 percent rating is assignable 
for PTSD that results in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assignable when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assignable when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent rating is assignable 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § Part 4 Diagnostic Codes 9411 (as in effect from 
November 7, 1996).

The evidence supports the assignment of a 100 percent 
evaluation under the regulations in effect prior to November 
7, 1996.  The record shows that the veteran has not been able 
to maintain employment.  The veteran's global assessment of 
functioning from the February 1997 VA examination was 45.  
The criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS. A score between 
41 and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)  
Additionally, the veteran had been declined employment by the 
Merit System Review Board of the State of New Jersey pursuant 
to a mental incapacity to perform the position.  

The undersigned notes that the veteran's representative, at 
the October 1998 hearing requested that the veteran's 
vocational rehabilitation file be associated with the claims 
file.  As this decision contemplates a full grant of 
benefits, a review of the veteran's vocational rehabilitation 
file would be moot.
 

ORDER

Entitlement to a 100 percent rating the veteran's service 
connected PTSD is granted based on the criteria in effect 
prior to November 7, 1996, subject to the law and regulations 
pertaining to the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

- 12 -


- 10 -


